     Case 1:19-cv-00884-DAD-SKO Document 17 Filed 09/14/20 Page 1 of 4

 1 BLUMENTHAL, NORDREHAUG & BHOWMIK LLP
     Norman B. Blumenthal, Bar No. 68687
 2 Kyle R. Nordrehaug, Bar No. 205975
     Aparajit Bhowmik, Bar No. 248066
 3 2255 Calle Clara
     La Jolla, CA 92037
 4 Telephone:       858-551-1223
     Fax No.:       858-551-1232
 5
     Attorneys for Plaintiffs and the Class
 6
 7 LITTLER MENDELSON, P.C.
     Matthew E. Farmer, Bar No. 190484
 8 Irene V. Fitzgerald, Bar No. 266949
     Vanessa M. Cohn, Bar No. 314619
 9 5200 North Palm Avenue, Suite 302
     Fresno, CA 93704
10 Telephone:     559-244-7500
     Fax No.:     559-244-7525
11
     Attorneys for Defendant
12 Trius Trucking, Inc., a California Corporation
13
14                                   UNITED STATES DISTRICT COURT

15                                  EASTERN DISTRICT OF CALIFORNIA

16
17 AUGUSTUS MONDRIAN, and RHONDA                          Case No. 1:19-CV-00884-DAD-SKO
     JONES, individuals, on behalf of themselves,
18 and on behalf of all persons similarly situated,
                                                          JOINT STIPULATION AND ORDER TO
19                    Plaintiffs,                         SET MOTION FOR PRELIMINARY
                                                          APPROVAL BRIEFING SCHEDULE AND
20              vs.                                       HEARING DATE

21 TRIUS TRUCKING, INC., a California
     Corporation; and Does 1 through 50, Inclusive,       Complaint Filed: May 10, 2016
22                                                        1st Amended Complaint Filed: January 05, 2017
                                                          2nd Amended Complaint Filed: March 27, 2017
23                    Defendants.                         3rd Amended Complaint Filed: May 29, 2019

24                                                        (Doc. 16)

25
26
27
28
                                                            1                Case No. 1:19-CV-00884-DAD-SKO
                  Joint Stipulation And Order to Set Motion for Preliminary Approval Briefing Schedule
     Case 1:19-cv-00884-DAD-SKO Document 17 Filed 09/14/20 Page 2 of 4

 1                  Plaintiffs AUGUSTUS MONDRIAN and RHONDA JONES, individuals, on

 2 behalf of themselves, and on behalf of all persons similarly situated (“Plaintiffs”), and Defendant
 3 TRIUS TRUCKING, INC. (“Defendant”) hereby submit this Joint Stipulation and [Proposed]
 4 Order to set the Motion for Preliminary Approval briefing schedule and hearing date.
 5                  WHEREAS, on June 27, 2019, Defendant filed a Notice of Removal of Civil

 6 Action to Federal Court pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, in the United States
 7 District Court for the Eastern District of California (Dkt. 1);
 8                  WHEREAS, the parties’ first appearance before the Court was initially set for

 9 October 29, 2019 (Dkt. 4);
10                  WHEREAS, on October 21, 2019, the parties notified the Court that they reached

11 a class-wide settlement of this matter and were finalizing the terms of a long-form settlement
12 agreement, after which Plaintiffs intended to file a motion for preliminary approval of class action
13 settlement (Dkt. 7);
14                  WHEREAS, the parties required more time than initially anticipated to finalize the

15 terms of the long-form settlement agreement (cf. Dkt. 7);
16                  WHEREAS, the parties circulated a final long-form settlement agreement for

17 review and signature, and initially anticipated the filing of a motion for preliminary approval of
18 class settlement within 60 days of January 21, 2020 (cf. Dkt. 10).
19                  WHEREAS, the parties required more time than initially anticipated to review the

20 long-form settlement agreement and prepare the Motion for Preliminary Approval, particularly in
21 light of the challenges posed by the ongoing COVID-19 public health crisis;
22                  WHEREAS, the parties have met and conferred further regarding the status of this

23 action, next steps concerning review of the Motion for Preliminary Approval; and,
24                  WHEREAS, the parties anticipate that Plaintiffs will file the Motion for

25 Preliminary Approval by November, 2020 and respectfully request a hearing date regarding the
26 Motion for Preliminary Approval be set for December, 2020, or a date thereafter as is convenient
27 for the Court.
28 / / /
                                                            2                Case No. 1:19-CV-00884-DAD-SKO
                  Joint Stipulation And Order to Set Motion for Preliminary Approval Briefing Schedule
     Case 1:19-cv-00884-DAD-SKO Document 17 Filed 09/14/20 Page 3 of 4

 1                 NOW, THEREFORE, and subject to the Court’s approval, the parties stipulate and

 2 agree to set the deadline to file the Motion for Preliminary Approval for November 13, 2020 and
 3 to set the hearing date regarding the Motion for Preliminary Approval for December 11, 2020, or
 4 a date thereafter convenient for the Court.
 5 Dated: September 9, 2020                 BLUMENTHAL NORDREHAUG BHOWMIK DE
                                            BLOUW LLP
 6
 7
                                            By: _/s/Victoria B. Rivapalacio_______________
 8                                                Norman B. Blumenthal
                                                  Kyle R. Nordrehaug
 9                                                Aparajit Bhowmik
                                                  Victoria B. Rivapalacio
10                                                Attorneys for Plaintiffs and the Class

11    Dated: September 9, 2020               LITTLER MENDELSON, P.C.

12
13                                           By: __/s/Vanessa M. Cohn________________
                                                  Matthew E. Farmer
14                                                Irene V. Fitzgerald
                                                  Vanessa M. Cohn
15                                                Attorneys for Defendant

16
17
18
19
20
21
22
23
24
25
26
27
28
                                                           3                Case No. 1:19-CV-00884-DAD-SKO
                 Joint Stipulation And Order to Set Motion for Preliminary Approval Briefing Schedule
     Case 1:19-cv-00884-DAD-SKO Document 17 Filed 09/14/20 Page 4 of 4

 1                                   UNITED STATES DISTRICT COURT

 2                               EASTERN DISTRICT OF CALIFORNIA

 3
     AUGUSTUS MONDRIAN, and                               Case No. 1:19-CV-00884-DAD-SKO
 4 RHONDA JONES, individuals, on behalf
     of themselves, and on behalf of all persons          ORDER SETTING THE HEARING DATE
 5 similarly situated,                                    REGARDING PLAINTIFFS’ MOTION FOR
                                                          PRELIMINARY APPROVAL AND
 6                                                        VACATING SCHEDULING CONFERENCE
                   Plaintiffs,
 7               vs.                                      Complaint Filed: May 10, 2016
 8 TRIUS TRUCKING, INC., a California                     1st Amended Complaint Filed: January 05, 2017
                                                          2nd Amended Complaint Filed: March 27, 2017
 9 Corporation;
   Inclusive,
                and Does 1 through 50,                    3rd Amended Complaint Filed: May 29, 2019

10
                       Defendants.
11
12
13
              Based on the above stipulation of the parties (Doc. 16), by and through their counsel of
14
     record, and good cause appearing therefore, IT IS HEREBY ORDERED that the parties’ Motion
15
     for Preliminary Approval of class action settlement SHALL be filed no later than November
16
     13, 2020, and SHALL be heard no later than December 16, 2020.
17
              It is further ORDERED that the Scheduling Conference set for September 17, 2020, is
18
     hereby VACATED in light of the settlement.
19
20 IT IS SO ORDERED.
21
22
     Dated:     September 11, 2020                                    /s/   Sheila K. Oberto               .
                                                          UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28
                                                             4                Case No. 1:19-CV-00884-DAD-SKO
                   Joint Stipulation And Order to Set Motion for Preliminary Approval Briefing Schedule
